Case 1:20-mj-07004-KMW Document 4 Filed 10/02/20 Page 1 of 1 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

IN THE MATTER OF THE SEARCH OF Mag. No, 20-7004 (KMW)
2388 HOPEWELL RD., BERLIN, NJ 08009.
Hon. Karen M. Williams

UNSEALING ORDER

 

This matter having been brought before the Court upon the application of Craig
Carpenito, United States Attorney for the District of New Jersey, by Andrew B. Johns, Assistant
United States Attorney, appearing, for an order unsealing the search warrant and all supporting
papers in the above-captioned matter, and good and sufficient cause having been shown,

IT IS on this 2" day of October, 2020,

ORDERED that the above captioned search warrant and all supporting papers

thereof are hereby unsealed,

 

\ We
ONORABLE KAREN M, WILLIAMS
nited States Magistrate Judge

Un
ok
/U

 

 
